      Case 2:17-cr-00023-SLB-GMB Document 92 Filed 08/18/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
vs.                                           )      CASE NO. 2:17-CR-0023-SLB
                                              )
ROSHIEN KAZAIR CARLTON,                       )
                                              )
       Defendant.                             )

                      MEMORANDUM OPINION AND ORDER

       This case is currently before the court on defendant’s Motion to Grant Time Credit.

(Doc. 91.) Defendant Roshien Kazair Carlton asks the court to grant him credit for the time

he spent on home detention prior to surrendering to the federal prison in Edgefield, South

Carolina.

       “A defendant is entitled to credit the time that he has spent in official detention toward

the service of a term of imprisonment. 18 U.S.C. § 3585(b). [The Eleventh Circuit has]

held, however, that a defendant’s pre-trial home confinement does not constitute official

detention for the purposes of § 3585(b).” United States v. Anderson, 517 Fed. Appx. 772,

776 (11th Cir. 2013)(citing Rodriguez v. Lamer, 60 F.3d 745, 748 (11th Cir. 1995)).

       Therefore, defendant’s Motion to Grant Time Credit, (doc. 91), is DENIED.

       DONE this 18th day of August, 2020.




                                            SHARON LOVELACE BLACKBURN
                                            UNITED STATES DISTRICT JUDGE
